Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tido Maurice Thompson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence pursuant to Amendment 750 to the U.S. Sentencing Guidelines Manual (2011). We have reviewed the record and conclude the district court properly found *93it lacked the authority to reduce Thompson’s 120-month sentence, which was the statutory mandatory minimum. See United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010) (explaining that this court reviews de novo the district court’s “conclusion on the scope of its legal authority under § 3582(c)(2)”); see also Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2690-92, 177 L.Ed.2d 271 (2010) (clarifying that § 3582(c)(2) does not authorize a resentencing, but rather permits a sentence reduction within the narrow bounds established by the Sentencing Commission). Accordingly, we affirm for the reasons stated by the district court. See United States v. Thompson, No. 3:05-cr-00294-GCM-1 (W.D.N.C. Mar. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.